DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 3-14 and 17 are objected to. Claims 1-2, 15-16, and 18-20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu et al. (US 2018/0202310 A1), hereinafter Suciu.
Regarding Claim 1, Figures 3-4 of Suciu teach a system for providing mechanical power to an aircraft accessory (80, 84, 88, 90) with a turbine engine, wherein the engine includes a low-speed spool (via 66, see 30 of Figure 1) and a high-speed spool (via 64, see 32 of Figure 1), the system comprising: an accessory gearbox (62) disposed between the low-speed spool (30) and the high-speed spool (32), the accessory gearbox (62) configured to drive the aircraft accessory (80, 84, 88, 90); and a clutch (72 or 74) disposed within the accessory gearbox (62), the clutch (72 or 74) configured to enable either the high-speed spool (32) or the low-speed spool (30) to provide mechanical power to the aircraft accessory (80, 84, 88, 90) via the accessory gearbox (62) [0044-0047]. 
Regarding Claim 15, Suciu discloses the system as set forth in Claim 1. 
Figure 3 of Suciu discloses an electrical motor power source (76) coupled to the clutch (72 or 74), wherein the electrical motor power source (76) provides mechanical power to the aircraft accessory (80) via the accessory gearbox (62) [0069]. The source (76) being in connection with the clutch (72 or 74) is interpreted as being “coupled”. 

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venter (US 2008/0047376 A1), hereinafter Venter. 
Regarding Claim 18, Figure 1 of Venter discloses a method for providing mechanical power to an aircraft accessory (6) with a turbine engine, wherein the turbine engine includes a low-speed spool (7) and a high-speed spool (1) and an accessory gearbox (5) disposed between the low-speed spool (7) and the high-speed spool (1) that is configured to drive the aircraft accessory (6), the method comprising: enabling, via a clutch (11) of the accessory gearbox (5), either the high-speed spool (1) or the low-speed spool (7) to provide mechanical power to the aircraft accessory (6) via the accessory gearbox (5) [0010-0012]. The gearbox is considered “between” the spools with respect to being between how the spools have a connection to one another. Clutch (11) is in connection with gearbox (5) so it is considered “of the accessory gearbox”. 
Regarding Claim 19, Venter discloses the method as set forth in Claim 18. 
Figure 1 of Venter discloses locking the clutch (11) to a drive shaft (4) of the high-speed spool (1) to enable the high-speed spool (1) to provide mechanical power to the aircraft accessory (6) via the accessory gearbox (5) based on a relative rotational speed of a gear train (connection with input of 11) of the accessory gearbox (5), that is coupled between a drive shaft (any connection with 7) of the low-speed spool (7) and the clutch (11), being lower than occurring from the drive shaft of the high-speed spool (1). Paragraph [0010] describes the accessory (6) being powered by the high-pressure shaft (1) in normal operation. The clutch (11) is seen as being attached to (4) so it is considered “locked”. Paragraph [0003] acknowledges the low-pressure shaft (7) runs at a lower speed than the high-pressure shaft during normal operation. The input to (11) is in connection with the gearbox (5) so it is considered “of the accessory gearbox”.
Regarding Claim 20, Venter discloses the method as set forth in Claim 18. 
Figure 1 of Venter discloses causing the clutch (11) to overrun a drive shaft (any connection from 1) of the high-speed spool (1) to enable the low-speed spool (7) to provide mechanical power to the aircraft accessory (6) via the accessory gearbox (5) based on a speed of a gear train (connection with input of 11) of the accessory gearbox (5), that is coupled between a drive shaft (any connection from 7) of the low-speed spool (7) and the clutch (11), being higher than occurring from the drive shaft of the high-speed spool (1) [0012]. The input to (11) is in connection with the gearbox (5) so it is considered “of the accessory gearbox”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Knight et al. (US 2017/0233080 A1), hereinafter Knight. 
Regarding Claim 2, Suciu teaches the system as set forth in Claim 1. 
Suciu teaches wherein the clutch (72, 74) is a sprag clutch [0045]. 
Suciu does not expressly teach wherein the clutch is a friction clutch as claimed. However, use of a friction clutch would have been obvious in view of Knight. 
Knight teaches in systems with spools attached to accessories, there is more than one type of known clutch, including both sprag and friction clutches [0021]. Thus, there are a variety of known clutches suitable for use in such systems that Knight treats as equivalents. Simply substituting one of the listed known clutch types for another would predictably result in a similar system capable of selectively transferring rotation. 
It would have been obvious to one of ordinary skill in the art to modify the system taught by Suciu by simply substituting the sprag clutch for a friction clutch as evidenced by Knight, predictably resulting in a system with similar selective clutching capabilities. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu.
Regarding Claim 16, Figures 3-4 of Suciu teaches a system for providing mechanical power to an aircraft accessory (80, 84, 88, 90) with a turbine engine, wherein the turbine engine includes a low-speed spool (via 66, see 30 of Figure 1) and a high-speed spool (via 64, see 32 of Figure 1), the system comprising: an accessory gearbox (62) disposed between the low-speed spool (30) and the high-speed spool (32), the accessory gearbox (62) configured to drive the aircraft accessory (80, 84, 88, 90); and a clutch (72 or 74) disposed within the accessory gearbox (62), the clutch (72 or 74) configured to enable either the high-speed spool (32) or the low-speed spool (30) to provide mechanical power to the aircraft accessory (80, 84, 88, 90) via the accessory gearbox (62) [0044-0047].
The embodiment shown in Suciu does not expressly teach the clutch disposed external to the accessory gearbox as claimed. However, disposing the clutch external to the gearbox would have been obvious in view of Suciu. 
Paragraph [0045] of Suciu acknowledges that the clutches (72, 74) may be within the gearbox (62) or wherever practical to provide the selective application of torque. This teaching by Suciu shows that one of ordinary skill would place the clutch at any location so long as the clutch is still recognized as being capable of operating sufficiently. Suciu exemplifies that one such location is specifically within the gearbox. A location other than within the accessory gearbox would necessarily be external to the accessory gearbox. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Suciu such that the clutch is disposed external to the accessory gearbox as suggested by a further teaching of Suciu, since the placement of the clutch is flexible and one of ordinary skill would place the clutch at any location so long as the clutch is still capable of providing selective application of torque. Suciu specifically exemplifies a placement within the accessory gearbox, making the alternative be external to the accessory gearbox. 
Allowable Subject Matter
Claims 3-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The term “gear train” is interpreted to require multiple gears arranged in a set so as to provide a gear ratio. 
Regarding Claims 3 and 17, the closest prior art, Suciu, does not expressly teach wherein the accessory gearbox further includes a first gear train and a second gear train, wherein the first gear train is coupled to a first shaft of the clutch and the first gear train is driven by a high-speed spool drive shaft, and wherein the second gear train is coupled to a second shaft of the clutch and the second gear train is driven by a low-speed spool drive shaft as claimed. Rather, Suciu has two separate clutches (72, 74). This difference in structure allows for a difference in operation. Having two separate gear trains in relation to a single clutch allows for an arrangement similar to gear trains (160, 162) exemplified in Figures 4-5 of the instant application, wherein both gear trains interact with their respective accessories yet are still affected by the same clutch. 
Claims 4-14 subsequently depend upon Claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brockman (US 4,776,163 A), Leque et al. (US 2021/0102499 A1), Forest et al. (US 2018/0223740 A1) exemplify systems with accessories in connection with both low and high pressure spools. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745